APPENDIX No. 3

Proposed programme for mining operations, forecast of capital investment, estimated
recovery rate of ore and mineral products, and the proposed treatment and disposal of ore and
mineral recovered.

10

Program for mining operations including forecast of capital investment, estimated
recovery rate of ore and mineral products and proposed treatment and disposal of ore
and minerals recovered.

Mining Programme

Mining of the quartzite will depend on the need by smelter(s).

Forecast of capital investment

US $1 million. The investment will mainly go towards the purchase of a loader, a dump
truck, and a compressor and drilling machine.

Estimated recovery

Metallurgical Recovery 100%. The material will be recovered in its raw state and transported
to the consumer.

Mining Method

Mining of all the Muva Hill Quartzite will be by conventional open pit methods.
Drilling, blasting and loading will be used on benches to mine the silica.

Proposed treatment and disposal of ore and minerals recovered

The mined silica will be sold in its raw form to the consumer.

Details of expected infrastructure requirement as required under Section25 (3f)

Infrastructure requirement will be typical for normal open pit mining operations.

APPENDIX No.4

Environmental Management Plan

An environmental Management Plan was not done by the previous owners, Luanshya Copper
Mines Ple. The New company CNMC Luanshya Copper Mines intends to do an

environmental management plan within this year (2010).
———_ °

CNMC Luanshya Copper Mines Plc

2p
Environmental Project Brief
C L M SILICA QUARRY PLANT AT MUVA HILL
4.2 PROJECT DESCRIPTION

The Muva Hill is one of the Muva System containing thick formation of
quartzites that outcrops more abundantly than any other formation on the
Copperbelt. The Muva Hill quartzites form a pyramidal hill adjacent to
Baluba Mine. It is devoid of any base metals and hence has attracted no
interest over the years. In the 1990's about 500,000 tonnes was mined out and
transported to Nkana smelter where it was used as flax in the smelting
process.

Exploration, Sampling and Assaying

There is no history of drilling of the Muva outcrop. The outcrop is estimated
to be 5.5 million tones of mainly silica and minor iron.

Mineralisation

There is no known base metal mineralisation at Muva Hill other than silica

which grades about 80% silica with minor iron and gang minerals.

The establishment and operations of the Silica Quarry at Muva hill is meant to
provide an economical source of Silica for lining the leaching pads which will
be used during electrowinning mineral extraction processes at Muliashi Open

Pit Mine.

4,3 PROJECT LIFE CYCLE ACTIVITIES
The following activities shall be undertaken during the construction and
subsequent operation of the quarry plant at Muva Hill. However,
Arrangements of all permits and authorisation works relating to the project
implementation shall be sought prior to commencement. Notable authorities
include Luanshya Municipal Council, ECZ and Mine Safety Department
(MSD).

20

Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Plc - November, 2010.

CNMC Luanshya Copper Mines Plc

>»
C L M Environmental Project Brief
SILICA QUARRY PLANT AT MUVA HILL

4.3.1 Construction Phase

There will be no clearing of vegetation growth or any significant displacement
of noticeable fauna during the construction period. This is because the
earmarked site of crusher/processing facility installation extends on an
outcrop of quartzite rocks, associating it to scanty biological diversity.
However, a number of small terrestrial ecosystem organisms which thrive in
rock crevices would be affected by the presence of heavy duty machinery on
site, Moreover, the area is already opened up due to previous historical small-
scale quarry activities by former owners of the Mine. The access road to and
from the earmarked plant site already exists in a stable condition. However,
soil disturbance will be inevitable along the heavy duty equipment traverses.
Appropriate fire fighting equipment such powder and liquid extinguishers

shall be installed on site.

CNMC Luanshya Copper Mines Plc is expected to spend a projected initial
investment cost of US$ 210,000.00 on the following cost areas;

* Purchase of Explosives,

* Purchase of Fuels and lubricants, and

* Purchase of Compressor and Drilling Machine.
4.3.2 Operation Phase

During the operational phase an access bench will be developed to mark the
boundary, so as to orient subsequent Silica extractions downhill on the
western part of Muva Hill. Breaking of the silica outcrop will be done using
Drillers and excavators. Mild blasting will also be done where other means do

not produce the required result.

21

a
Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Pic - November, 2010.

és CNMC Luanshya Copper Mines Plc

Cc L M Environmental Project Brief
SILICA QUARRY PLANT AT MUVA HILL

To ensure the safety of everybody, Residents living near the Mine licensed
area shall be alerted by the sound of the siren that will be fitted on a Pick-up
Vehicle which will be going round before planned blasting is executed
always. Drilling will be done in the process of extracting silica from the
quartzite outcrop. A segregation plant with screens for sieving the material to
obtain desired particle size of the Silica product will be in use at Muliashi
Construction site. The peak of the outcrop conspicuously contains an
important geographical landmark (beacon) which shall be preserved in the
interest of the State. Routine and non-routine maintenance works will be
carried out as a safety precaution, mostly as scheduled. Fire fighting
equipment shall be monitored and kept in good conditions. The operation
phase will include environmental monitoring such as fugitive dust emissions,
noise levels and monitoring of effluents that may arise.

Mining Methods, Ore and waste Handling

Mining of the Muva Hill Quartzite will be by conventional open pit methods.
The Silica will be mined and transported to the Muliashi Open Pit Mine for
lining the leach-pads and subsequent operational mineral processing. Excess
Silica may be sold to other consumers as demand arises. CLM targets to

extract about 350,000 mi of silica under this project.
4.3.3 Decommissioning and Closure Phase

The life of Muva Hill silica extraction project will depend on the demands at
Muliashi Open Pit Mine and other consuming processes within CLM.

CNMC Luanshya Mine intends to run the quartzite extraction for about 3
years before decommissioning it.

However, assuming mining at the rate of 500,000 tonnes per year, the Muva

hill Quartzite deposits are estimated to have a lifespan of 11 years.

22

‘Environmental Project Brief Silica Quarry at Muva Hills.

NMC Luanshya Copper Mines Plc — November, 2010.

CNMC Luanshya Copper Mines Plc

oe)
C L M Environmental Project Brief
SILICA QUARRY PLANT AT MUVA HILL

At the time of decommissioning of the Silica quarry at Muva Hill, all mobile
equipment and removable installations shall be taken to Baluba Mine
warehouse for storage and maintenance. All electrical installations shall be
isolated for safety.

Top soils around the loading bay and major access roads shall be ripped to
allow natural colonization by the native Miombo woodlands. Hydrocarbon
contaminated top soils shall be dug and piled for bioremediation through
service out-sourcing. Minimal hydrocarbon contamination of the effluent
receiving environment is expected. However, soils that will be found to have

been contaminated will be dug, collected and isolated for bioremediation.

4.4 Project Inputs and Outputs

The following materials and services shall be required for Muva Hill
Quarrying Facility;

A power generator shall be installed. This will be the main source of power to
operate Drillers, Crushing unit and other accessories, and general lighting of
operational areas.

Blasting Explosives will be supplied and transported to sight by Orica
Limited Company. Process water for dust abatement and cooling shall be
piped from Baluba Shaft. Front-end Loaders transporting trucks shall refuel at
the nearby Baluba Diesel Filling Station.

Mostly the output in this project will be Crushed Silica particles which will be
transported from Muva Hill through an existing road network. Other outputs
may take the form of operational effluents, such as process water/storm

water in drains, dust and noise. However, this will be contained effectively as

outlined in this report.
Ee
Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Plc - November, 2010.
CNMC Luanshya Copper Mines Plc

C M Environmental Project Brief
L SILICA QUARRY PLANT AT MUVA HILL

4.5 Material Consumption

Silica quarrying operations will demand substantial quantities of explosives
for blasting activities. Due to wear and tear drill rods and other equipments
would also require to be replaced at intervals. Transport trucks will need
diesel for their power. Ultimately, the Quarry is expected to produce about

1,000 tonnes of crushed silica per year.

4.6 PROJECT ALTERNATIVES

CNMC Luanshya Copper Mines considered a few options in deciding plant
location and the methods of extracting the Silica to arrive at suitable
alternatives. In determining various options, the Cost Benefit Analysis
(CBA), economic advantage, environmental impacts and, environmentally
best practice, were employed in the analysis. The following were some of the
alternatives that were considered:

* CLM Mining Silica as opposed to Outsourcing,

= Construction site,

* The “Without project alternative” approach.

4.6.1 CLM Mining Silica as opposed to Outsourcing

CLM analysed the possibility of buying Silica from other commercial houses.
But the only nearest source lay outside Luanshya Town. This would have
triggered enormous expenditure in terms of acquisition of transport truck,
cost of daily fuel for covering a stretch of over 60 Km to and fro Kitwe Town
and, other variable costs.

Going by the aforementioned, it was decided to re-open the Silica quarry at
Muva Hill as it lay within our mining license, with only about 2 Km to
Muliashi Project. Furthermore, it was observed that CLM already possessed
———————
Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Pic - November, 2010.

CNMC Luanshya Copper Mines Plc

CD
Cc L M Environmental Project Brief
SILICA QUARRY PLANT AT MUVA HILL

Going by the aforementioned, it was decided to re-open the Silica quarry at
Muva Hill as it Jay within our mining license, with only about 2 Km to
Muliashi Project. Furthermore, it was observed that CLM already possessed
substantial mining equipment at the adjacent Baluba Mines. Therefore, CLM

opted to pursue the quarry establishment option.

4.6.2 Construction Site

Due to its natural characteristic of being a wide spread quartzite outcrop,
Muva Hill presented the best site for Silica extraction. Its closer proximity to
Baluba Mine and the Muliashi project, with a standard gravel road network
was seen as additional attribute. The other alternative entailed taking
advantage of the existing infrastructure at No.28 Shaft. This would have
meant mining and extracting quartzite rock at Muva Hill, then transport these
large pebbles for crushing (particle size reduction) at No.28 Shaft Crushing

Unit.

4.6.3 Without Project Alternative approach

The no project alternative may create a significant economic disadvantage as
far as the realization of the Muliashi Project is concerned. The presence of
quartzite outcrop within the CNMC Luanshya Copper Mines Plc Mining
licensed area is an added advantage as it provides the source of silica at

reasonable distance from the Muliashi operations.

25

sess
Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Pic - November, 2010.

CNMC Luanshya Copper Mines Plc

C , Environmental Project Brief
L M SILICA QUARRY PLANT AT MUVA HILL

5. DESCRIPTION OF THE BASELINE ENVIRONMENT

5.0 PHYSICAL ENVIRONMENT

5.1 Climate

The average annual rainfall for the area is 1,200 mm and the maximum and
minimum temperatures of 27.2 °C and 13.4 °C occur in October and July
respectively. The predominant wind direction is from north east to southwest
and the maximum gusts range from 30m/second to 22m/second in the

summer months and winter months respectively.

5.2 Humidity

The monthly humidity average varies between 85% in the summer
(December, January and February), before gradually decreasing towards the

50% mark in August, September and October.

5.3 Wind

The wind shifts somewhat between day-time and night time, with a higher
frequency of winds from the south-western quarter by night. Wind speeds are
generally low, with an average speed of only 1.9 m/s. The presence of
seasonally higher wind speeds from the northeast during summer should
especially be taken note of as wind erosion from tailings dams requires a
wind speed threshold. The result is that dust plumes from wind erosion tend

to have the highest impact to the south-west.

54 Rainfall

Rainfall occurs mostly in the summer months (October - March) in the form

of thunderstorms. The 30 year maximum average 24 hour precipitation was

26
Environmental Project Brief Silica Quarry at Muva Hills.

CNMC Luanshya Copper Mines Plc - November, 2010.

